DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 14, on line 1, “further comprising a plurality of switches” is recited. Further, on lines 2-3 of the claim, “each switch is operably connected to each of the first plurality of light and the second plurality of lights” is recited. Claim 14 depends on independent claim 1 which recites “a switch” on line 9. It is unclear if the “each switch is operably connected” on line 2 of claim 14 is referring to the switch defined in claim 1 or the plurality of switches defined on line 1 of claim 14. Clarification is requested.
Claim 15 depends on rejected claim 14 and therefore is rejected under 35 USC 112b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 2019/0116942 A1) in view of Rosenblatt (US 3,790,775), Rife (US 2013/0271964 A1) and Weast et al. (US 2013/0110264 A1).
Regarding claim 1, Allan teaches an annular member (see at least figures 1-10) having an exterior surface (28; see at least figure 6) opposite an interior surface (27; see at least figure 6),wherein the interior surface defines a boundary of a central 
a switch (8; paragraph [0054]) disposed on the exterior surface (see paragraph [0054] where switch 8 may be physically positioned on an exterior of the housing) , the switch operably connected to each of the first plurality of lights and the second plurality of lights (see paragraphs [0052] and [0053]); wherein the switch is configured to toggle each of the first plurality of lights and the second plurality of lights between an activated state and a deactivated state (see at least paragraph [0053]).
Allan does not explicitly teach the second plurality of lights disposed across an upper surface of the annular member, oriented perpendicularly to the first plurality of lights.
Rosenblatt teaches an ornament that may be worn on the neck, arm, waist, etc., (see abstract of Rosenblatt) having an annular shape (see at least figure 5) and comprising light sources (80; see column 4, lines 60-65 and figure 5) on an outer surface (82) and upper surface (see at least figure 5 where light sources 80 are positioned on an upper surface of the ornament or bracelet) of the ornament (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to position a second plurality of light sources perpendicularly to the first plurality of light as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.

Rife teaches a plurality of lights (see at least figure 1 and 2; light source within 102; paragraph [0057]) that are isolated to a portion of an exterior surface bracelet (100; see at least figures 1 and 2; paragraph [0057]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of Allan modified by Rosenblatt to isolate the plurality of light to a portion of the exterior surface as taught by Rife as an alternative design choice and way of positioning the light sources on the illuminated ring apparatus.
Allan modified by Rosenblatt and Rife are silent about wherein the portion is defined along a limited arc length of the annular member and the switch along the limited arc length.
Weast et al. teach a display device (10; see at least figure 2, 2A; paragraph [0129]) comprising a plurality of light sources (light sources 152 within display 18; see paragraph [0129] and paragraph [0130] where lighting elements 160 of indicator system 20 is disclosed; see figure 2A) positioned on an isolated portion of the exterior surface on an arc length of the annular member (10) and a switch (16; see figure 2A) position along the arc length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan modified by Rosenblatt and Rife to position the lights along a limited arc length of the annular member and the switch along the arc length as taught by Weast et al. as an alternative and obvious design choice and way of positioning the light sources on the illuminated ring apparatus.
Regarding claim 2, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 1 and Rife further teaches wherein the switch is further configured to adjust an intensity of each of the first plurality of lights and the second plurality of lights (see paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the switch of Allan to adjust intensity of light sources as taught by Rife as an alternative way of controlling and illuminating the light sources and achieved a desired illumination output.
Regarding claim 3, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 2 and Rife further teaches wherein each of the first plurality of lights and the second plurality of lights are configured to selectively move between a pair of preset intensity levels (see at least paragraph [0048]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the switch of Allan modified by Rosenblatt and Weast et al. to adjust intensity of light sources as taught by Rife as an alternative way of controlling and illuminating the light sources and achieved a desired illumination output.
Regarding claim 5, Allan further teaches the illuminated ring wherein the first plurality of lights comprise a pair of lights disposed on opposing sides of the switch (see at least paragraphs [0053], [0054] where power switch 8 may be physically positioned on either the exterior of housing (25, see at least figure 6) or in the interior of the housing (25) and if disposed on an inner or outer surface, the switch 8 will be positioned between light sources 6 on either side of 1; see at least figure 1).
Regarding claim 6, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 1, and Rosenblatt further teaches wherein the second plurality of lights (80; see at least figure 5) are disposed at even intervals along the upper surface (see at least figures 5 where light sources 80 are positioned on the ornament). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to position a second plurality of light sources at even intervals along the upper surface as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.
Regarding claim 7, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 1, and Rosenblatt further teaches further comprising a third plurality of lights (see at least figure 5 where a third set of lights 80 are disposed on a lower surface of the ornament) disposed along a lower surface of the annular member, the third plurality of lights operably connected to the switch (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan include a third plurality of lights as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.
Regarding claim 8, Allan modified by Rosenblatt and Rife and Weast et al. teaches the illuminated ring of claim 7, and Rosenblatt further teaches wherein the third plurality of lights (80; see at least figure 5) are disposed at even intervals along the lower surface (see at least figures 5 where light sources 80 are spaced apart).

Regarding claim 9, Allan modified by Rosenblatt and Rife and Weast et al. teaches the illuminated ring of claim 7, and Rosenblatt further teaches a third plurality of light sources (80; see figure 5 where light sources 80 are on a bottom side surface of the ornament) but are silent about wherein the switch is further configured to adjust an intensity plurality of lights.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the switch of Allan modified by Rosenblatt to adjust intensity of light sources as taught by Rife as an alternative way of controlling and illuminating the light sources and achieved a desired illumination output.
Regarding claim 10, Allan modified by Rosenblatt and Rife and Weast teaches the illuminated ring of claim 9, and Rosenblatt further teach a plurality of light sources (80; see figure 5 where light sources 80 are on a bottom side surface of the ornament) and Rife further teaches light sources being configured to selectively move between a pair of preset intensity levels (paragraph [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the switch of Allan modified by Rosenblatt to adjust intensity of light sources as taught by Rife as an alternative way of controlling and illuminating the light sources and achieved a desired illumination output.
Regarding claim 11, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 7, and Rosenblatt further wherein the third plurality of lights are opposite and aligned with the second plurality of lights (see light sources 80 in at least figure 5 where light sources on a top surface are aligned with a plurality of light sources on a bottom surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to align a second and a third plurality of light sources as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.
Regarding claim 13, Allan teaches an illuminated ring, comprising:
an annular member (see at least figures 1-10) having an exterior surface (28; see at least figure 6) opposite an interior surface (27; see at least figure 6), wherein the interior surface defines a boundary of a central aperture of the annular member (see figures 1-10); 
a first plurality of lights (6; see at least figure 6) disposed on the exterior surface (28) opposite the central aperture; 
whereupon placement of the annular member (see figures 1-10) over a finger, a portion (23; see figure 1-10) is disposed entirely within an interior side of the finger; 
a switch (8, paragraph [0054]) disposed on the exterior surface (see paragraph [054]), the switch operably connected to each of the first plurality of lights and the second plurality of lights (see paragraphs [0052] and [0053]); 

Allan does not explicitly teach the second plurality of lights disposed across an upper surface of the annular member, oriented perpendicularly to the first plurality of lights.
Rosenblatt teaches an ornament that may be worn on the neck, arm, waist, etc., (see abstract of Rosenblatt) having an annular shape (see at least figure 5) and comprising light sources (80; see column 4, lines 60-65 and figure 5) on an outer surface (82) and upper surface (see at least figure 5 where light sources 80 are positioned on an upper surface of the ornament or bracelet) of the ornament (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to position a second plurality of light sources perpendicularly to the first plurality of light as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.
Allan modified by Rosenblatt fails to disclose wherein the first plurality of lights are isolated to a portion of the exterior surface.
Rife (US 2013/0271964 A1) teaches a plurality of lights (see at least figure 1 and 2; light source within 102; paragraph [0057]) that are isolated to a portion of an exterior surface bracelet (100; see at least figures 1 and 2; paragraph [0057]). 

Allan modified by Rosenblatt and Rife are silent about wherein the portion is defined along a limited arc length of the annular member and the switch along the limited arc length.
Weast et al. teach a display device (10; see at least figure 2, 2A; paragraph [0129]) comprising a plurality of light sources (light sources 152 within display 18; see paragraph [0129] and paragraph [0130] where lighting elements 160 of indicator system 20 is disclosed; see figure 2A) positioned on an isolated portion of the exterior surface on an arc length of the annular member (10) and a switch (16; see figure 2A) position along the arc length. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan modified by Rosenblatt and Rife to position the lights along a limited arc length of the annular member and the switch along the arc length as taught by Weast et al. as an alternative and obvious design choice and way of positioning the light sources and switch on the illuminated ring apparatus.
Regarding claim 14, Allan modified by Rosenblatt, Rife and Weast et al. teach the illuminated ring of claim 1, and Allan teach further comprising a plurality of switches (see paragraph [0043]), wherein each switch is operably connected to each of the first 
Regarding claim 15, Allan modified by Rosenblatt, Rife  and Weast et al. teaches the illuminated ring of claim 14,  and Allan discloses a plurality of switches but are silent about  wherein one of the plurality of switches is operably connected to a third plurality of lights disposed along a lower surface of the annular member. 
Rosenblatt further wherein the third plurality of lights are opposite and aligned with the second plurality of lights (see light sources 80 in at least figure 5 where light sources on a top surface are aligned with a plurality of light sources on a bottom surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of include a third plurality of light sources as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.
Regarding claim 16, Allan teaches an illuminated ring, consisting of:
an annular member (see at least figures 1-10) having an exterior surface (28; see at least figure 6) opposite an interior surface (27; see at least figure 6), wherein the interior surface defines a boundary of a central aperture of the annular member; a first plurality of lights (6; see at least figure 6) disposed on the exterior surface (28) opposite the central aperture;
a second plurality of lights (see lights disposed on 26 in at least figure 6),

the switch (8) operably connected to each of the first plurality of lights and the second plurality of lights the switch operably connected to each of the first plurality of lights and the second plurality of lights (see paragraphs [0052] and [0053]); 
wherein the switch is configured to toggle each of the first plurality of lights and the second plurality of lights between an activated state and a deactivated state (see at least paragraph [0053]).
Allan does not explicitly teach the second plurality of lights disposed across an upper surface of the annular member, oriented perpendicularly to the first plurality of lights.
Rosenblatt teaches an ornament that may be worn on the neck, arm, waist, etc., (see abstract of Rosenblatt) having an annular shape (see at least figure 5) and comprising light sources (80; see column 4, lines 60-65 and figure 5) on an outer surface (82) and upper surface (see at least figure 5 where light sources 80 are positioned on an upper surface of the ornament or bracelet) of the ornament (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to position a second plurality of light sources perpendicularly to the first plurality of light as taught by Rosenblatt as an alternative design choice and way of illuminating the ring to achieve a desired illumination output.

Rife teaches a plurality of lights (see at least figure 1 and 2; light source within 102; paragraph [0057]) that are isolated to a portion of an exterior surface bracelet (100; see at least figures 1 and 2; paragraph [0057]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of Allan modified by Rosenblatt to isolate the plurality of light to a portion of the exterior surface as taught by Rife as an alternative design choice and way of positioning the light sources on the illuminated ring apparatus.
Allan modified by Rosenblatt and Rife are silent about wherein the portion is defined along a limited arc length of the annular member; whereupon placement of the annular member over a finger, the limited arc length is disposed on a palm side of the finger.
Weast et al. teach a display device (10; see at least figure 2, 2A; paragraph [0129]) comprising a plurality of light sources (light sources 152 within display 18; see paragraph [0129] and paragraph [0130] where lighting elements 160 of indicator system 20 is disclosed; see figure 2A) positioned on an isolated portion of the exterior surface on an arc length of the annular member (10). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan modified by Rosenblatt and Rife to position the lights along a limited arc length of the annular member and the switch along the arc length as taught by Weast et al. as an alternative and obvious .
Claims 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 2019/0116942 A1) in view of Rosenblatt (US 3,790,775) and Rife (US 2013/0271964 A1), and Weast et al. (US 2013/0110264 A1) as applied to claim 1, above and further in view of Sevilla, II (US 2007/0058361 A1).
Regarding claim 4, Allan modified by Rosenblatt, Rife and Weast et al. teaches the illuminated ring of claim 1, but does not explicitly teach further comprising an ornamental feature disposed on the exterior surface, opposite the switch.
Sevilla, II teaches an illuminated accessory comprising an ornamental feature (14; see at least figure 2) that is opposite the switch (32; see paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illuminated ring of Allan to include an ornamental feature disposed opposite the switch as taught by Sevilla, II as an alternative design choice and to easily access the switch to turn the light sources on and off (see paragraph [0034] of Sevilla, II).
Regarding claim 12, Allan modified by Rosenblatt, Rife, Weast et al. and Sevilla, II teaches the illuminated ring of claim 4, and Sevilla, II further teaches wherein the portion of the exterior surface (see at least figures 1 and 2) is directly opposite the ornamental feature (14; see at least figure 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875            

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875